                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

Stacey L. Swank,

            Plaintiff,

     v.                                 Case No. 2:20-cv-2396

Commissioner of
Social Security,

            Defendant.

                                ORDER
     This matter is before the court for consideration of the april
12, 2021, report and recommendation of the United States magistrate
judge to whom this case was referred pursuant to 28 U.S.C. §636(b).
The magistrate judge concluded that the administrative law judge
erred in his consideration of the opinions of the state agency
psychologists because he failed to give a good reason for not
including    a   limitation   for   “superficial    interactions”    in
plaintiff’s residual functional capacity.        The magistrate judge
recommended that this prong of plaintiff’s assignment of error be
sustained, that the decision of the Commissioner be reversed, and
that the case be remanded pursuant to 42 U.S.C.§405(g), sentence
four, for further consideration of the opinions of the state agency
psychologists consistent with the report and recommendation.
     The report and recommendation specifically advised the parties
that failure to object to the report and recommendation within
fourteen days of the report “will result in a waiver of the right
to de novo review by the District Judge and waiver of the right to
appeal the judgment of the District Court.”      Doc. 20, p. 11.    The
time period for filing objections to the report and recommendation
has   expired,   and   no   party   has   objected   to   the   report   and
recommendation.
      The court agrees with the report and recommendation of the
magistrate judge (Doc. 20) and it is hereby adopted.             The first
branch of plaintiff’s assignment of error is sustained.                  The
decision of the Commissioner is reversed, and this case is remanded
to the Commissioner under 42 U.S.C. §405(g), sentence four, for
further consideration of the state agency psychologists’ opinions
consistent with the report and recommendation.            The clerk shall
enter judgment reversing the decision of the Commissioner and
remanding this case.


Date: May 12, 2021                     s/James L. Graham
                               James L. Graham
                               United States District Judge




                                     2
